DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Victor Kernus on 02/02/2022.

The application has been amended as follows: 
Claims 17 has been amended as follows:
17. (Currently amended) A method of operating a backpressure valve comprising: 
preventing fluid flow through a tubular having an inner surface defining a flowbore in a backpressure valve during a milling operation; 
pumping off a bottom hole assembly at a completion of the milling operation; 
introducing an object into a tubular string supporting the backpressure valve; 
shifting a flapper valve having a snap feature open with the object; and 
locking the flapper valve open with a snap member extending radially inwardly from the inner surface, the snap member having a resiliently deformable head portion that resiliently compresses upon being  received by the snap feature on the flapper valve such that the flapper valve forms a surface of the flowbore.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding Claims 1, 9, and 17, the claims recite a flapper valve locking feature which uses a snapping deformable head element which undergoes compression and a corresponding re-expansion when engaging with a snap feature.  While generic deformable and snap structures are known for holding open wellbore flappers (see Watson, 10,619,448), such references do not reasonably disclose the snap feature usable with compression and expansion of the deformable head for locking purposes.  Likewise, it would have taken substantial redesign and would require an improper degree of hindsight to modify references such as Watson to achieve the snap feature as recited.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J SEBESTA whose telephone number is (571)272-0547. The examiner can normally be reached Mon-Fri 7am-3pm (Central).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on 571-270-3436. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/CHRISTOPHER J SEBESTA/Primary Examiner, Art Unit 3676